ACCEPTED
                                                                                      14-14-00927-cv
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  4/6/2015 1:47:18 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK


                           No. 14-14-00927-CV
                 __________________________________________
                                                           FILED IN
                                                    14th COURT OF APPEALS
           IN   THE FOURTEENTH COURT OF APPEALSHOUSTON,   AT       TEXAS
                           HOUSTON, TEXAS            4/6/2015 1:47:18 PM
                                                    CHRISTOPHER A. PRINE
                _______________________________________ Clerk

                ULRIKA BJORKSTAM AND JOSEPH DANIEL DRAY,
                                     Appellants,
                                          v.

                                WOODWARD, INC.,
                                      Appellee.
                _____________________________________________________

                  On Appeal from the 190th Judicial District Court of
                               Harris County, Texas
                            Trial Cause No. 2010-31214
     __________________________________________________________

  UNOPPOSED MOTION OF NON-RESIDENT ATTORNEY,
 JOHN MICHAEL KELLY, FOR ADMISSION PRO HAC VICE
     _______________________________________________________________

TO THE HONORABLE FOURTEENTH COURT OF TEXAS:

      John Michael Kelly (“Applicant”) files this Unopposed Motion of Non-

Resident Attorney for Admission Pro Hac Vice, and would show the Court as

follows:

      1.    Applicant seeks permission to appear pro hac vice as counsel for

Appellee, Woodward, Inc., in the above-entitled and numbered appeal.

      2.    Applicant is a Partner with the law firm of Adler Murphy &

McQuillen LLP, 20 South Clark Street, Suite 2500, Chicago, Illinois 60603.
         3.   Applicant will be associated in this proceeding with N. Terry Adams,

Jr., a resident attorney whose Texas State Bar Number is 00874010. N. Terry

Adams, Jr. is a licensed attorney who practices with the law firm of:

                    BEIRNE, MAYNARD & PARSONS, L.L.P.
                    1300 Post Oak Blvd., Suite 2500
                    Houston, Texas 77056
                    (713) 623-0887 Tel
                    (713) 960-1527 Fax

         4.   N. Terry Adams, Jr. has conferred with John C. Schwambach, Jr.,

counsel for Appellants, on March 23, 2015, who advised that Appellants are not

opposed to the Applicant’s motion for admission pro hac vice.

         5.   Applicant is an active member in good standing with the State of

Illinois and multiple federal courts.

         6.   Pursuant to Texas Rules Governing Admission to the Bar of Texas,

Rule XIX (a), Applicant has filed an Application for Admission Pro Hac Vice with

the Texas Board of Law Examiners and paid the $250 filing fee. The Texas Board

of Law Examiners’ letter acknowledging the application is attached to this motion

as Exhibit A and incorporated by reference.

         7.   Applicant has not been the subject of any disciplinary actions by the

Bar or courts of any jurisdiction in which Applicant is licensed during the past five

years.




                                         2
      8.     Applicant attests that he is familiar with the State Bar Act, the State

Bar Rules, and the Texas Disciplinary Rules of Professional Conduct governing the

conduct of members of the State Bar of Texas. Applicant attests that he will at all

times abide by and comply with these rules as long as the Texas proceeding is

pending and he has not withdrawn as counsel in the proceeding.

      9.     Applicant has not appeared in any civil appellate case in Texas within

the last two years.

      WHEREFORE, John Michael Kelly respectfully requests that the Court

grant this motion, and enter an order allowing Applicant to participate as one of the

attorneys for Woodward, Inc. in the above-titled and numbered appeal.

                                       Respectfully submitted,

                                       ADLER MURPHY & MCQUILLEN L.L.P.

                                       By: /s/ John Michael Kelly
                                       John Michael Kelly
                                       20 South Clark Street, Suite 2500
                                       Chicago, Illinois 60603
                                       (312) 345-0700 (Tel)
                                       (312) 345-9860 (Fax)
                                       jkelly@amm-law.com
                                       Counsel for Woodward, Inc.




                                         3
                     CERTIFICATE OF CONFERENCE

      This is to certify local counsel N. Terry Adams, Jr. has advised me that on

the 23rd day of March, 2015, he contacted John Schwambach, Jr., one of the

attorneys for Appellants regarding the contents of this motion. Mr. Schwambach

indicated that Appellants do not oppose this motion.

                                      /s/ John Michael Kelly
                                     John Michael Kelly




                                        4
                               VERIFICATION

STATE OF ILLINOIS

      On this day, JOHN MICHAEL KELLY appeared before me, the
undersigned Notary Public, and after I administered oath to him, upon his oath, he
said he read the above Unopposed Motion for Non-Resident Attorney John
Michael Kelly, for Admission Pro Hac Vice, and tl the facts stated herein are
within his personal knowledge and are true and co ct.



                                     John         ael Kelly


SWORN TO AND SUBSCRIBED BEFORE ME by the said John Michael Kelly
on the 2)1)/ day of ribi,,cL, , 2015, to certify which witness may hand and seal
of office.

                                                  - 1)190MnipatJa
                                      Notary Public, State of Illinois



                                                 "OFFICIAL SEAL"
                                                  Mary F Domagalski
                                               Notary Public, State of Illinois
                                             My Commission Expires 1 2/4 /2018




                                         5
                         CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Unopposed Motion for Non-Resident
Attorney, John Michael Kelly, for Admission Pro Hac Vice was electronically
filed on this the 6th day of April, 2015, and served on the following appellate
counsel of record in accordance with the Texas Rules of Appellate Procedure and
the Local Rules of this Court.


John C. Schwambach, Jr.
Pierce & O’Neill, LLP
4119 Montrose Blvd., Suite 350
Houston, Texas 77006

Counsel for Appellants

                                           /s/ John Michael Kelly
                                           John Michael Kelly




                                       6
                           EXHIBIT A




                               7
2152274v.1 005716/107779
Dato! 9/18/2015 Timat 10!13!48 QM Pam! 2 of 2




                                                Board of Law Examiners
                                                  Appointed by the Supreme Court of Texas




                                             Non-Resident Acknowledgment Letter
                                                       March 18, 2015

            JOHN MICHAEL KET,LY
            ADLER MURPHY & MCQUILLEN, LLP
            20 SOUTH CLARK STREET, STE 2500
            CHICAGO IL 60603-


            Application Received: 03/16/15
            Cause/Texas Court of Record: #14-14-00927; 1'OURTEENTI1 COURT OF APPEALS; HOUSTON, TX

             FROM: April Shaheen, T.icensure Analyst, 512-463-R444


            This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
            your Proof of Payment of Fee

            Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
            request for permission to participate in proceedings in a Texas Court. The next step is to file a
            sworn motion, in compliance with Rule XIX of the current Rules Governing Admission to the
            Bar of Texas, in the Texas Court in which you request to participate, which Inum.-bc
            arrnmpanird her this arknrywlrrigmrntlritrr Thr drrisinn to grant nr drny your appliratinn is
            ultimately made. by theTexas Court in which you request to participate.